POSITIVE ELECTRODE PLATE AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2021 has been entered.

Status of Claims
Claims 1-15 and 17 are pending, wherein claims 1 and 15 are amended. Claims 1-15 and 17 are being examined on the merits in this Office action.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107437622 A, whose English machine translation is being used herein for citation purposes, hereafter Liu) in view of Tong et al. (CN 101752549 A, whose English machine translation is being used herein for citation purposes, hereafter Tong).
Regarding claims 1-3, Liu teaches a positive electrode plate comprising a current collector, a positive active material layer and a safety coating (“a coating layer”) disposed between the current collector and the positive active material layer (See at least Abstract),
wherein the safety coating may comprise a polymer matrix such as fluorinated polyolefin (e.g., polyvinylidene fluoride, abbreviated as PVDF, [0015]), a conductive material such as a conductive metal material (e.g., Al powder or Ni powder, [0015]), an inorganic filler such as a metal oxide (e.g., aluminum oxide Al2O3, [0020]-[0021]), and a carbon-based conductive agent ([0024]). The safety coating and the positive active material layer can be collectively referred as a film layer, as recited in claim 1.
Liu is silent to the elongation of 30% or more and 300% or less in which the elongation = (L1-L0)/L0 × 100% where L0 is an initial length of the film layer and L1 is a displacement of the film layer at break, as instantly claimed. However, Liu discloses that the amount of the polymer matrix can be adjusted from 30% to 80% by mass ([0018]) and the amounts of the conductive material and the inorganic filler can also be adjusted ([0019], [0023]), which would necessarily cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily be able to adjust, for example, 
Liu teaches the inorganic filler may be a metal oxide, such as aluminum oxide ([0021]), but is silent to an inorganic filler (e.g., lithium iron phosphate) as claimed. However, in the same field of endeavor, Tong discloses that either aluminum oxide or lithium iron phosphate can be added in a safety coating and therefore they are functional equivalents as fillers in the safety coating ([0015], [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used lithium iron phosphate as an inorganic filler to replace aluminum oxide of Liu, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Liu further teaches the maximum amount of the carbon-based conductive agent is 10% by weight of the safety coating ([0025]). Thus, the total weight of the inorganic filler, the polymer matrix and the conductive material may be 90% (i.e., 100%-10%) of the safety coating. Since the inorganic filler may be present in an amount of 20% by weight of the safety coating ([0023]), it may be present about 22% by weight of the total weight of the inorganic filler, the polymer matrix and the conductive material (i.e., (20%)/(90%) ≈ 22%). The 22% is close to the claimed range of 25% to 55% by weight, and therefore a prima facie has been established. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05 (I).
Furthermore, the claimed amount of the inorganic filler is not patentably distinguishable, absent of a showing of evidence or unexpected results indicating that the In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997).
Regarding claim 6, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, wherein the inorganic filler has an average particle diameter D of 0.7 µm to 2 µm ([0022], Liu), overlapping the instantly claimed range of 100 nm to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1. The instant specification discloses that when the diameter of the inorganic filler is in the range of 100 nm to 10 µm, the BET specific surface area of the inorganic filler is not more than 500 m2/g. Since Liu teaches a smaller diameter (0.7 µm to 2 µm, ([0022], Liu) than 10 µm, the inorganic filler will have a BET specific surface area of not more than 500 m2/g.
Regarding claim 8, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, wherein the polymer matrix of the safety coating is fluorinated polyolefin having a crosslinked structure (e.g., polyvinylidene fluoride, PVDF, [0015], Liu).
Regarding claim 9, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, wherein in the safety coating, relative to the total weight of the inorganic filler, the polymer matrix and the conductive filler, the polymer matrix is present in an amount of 30% to 80% by mass ([0018], Liu), the conductive material is present in an amount of 20% to 70% by mass ([0019], Liu), and the inorganic filler is present in an amount of 3% to 20% by mass ([0023], Liu), overlapping the instantly claimed ranges of from 35 wt% to 75 wt%, from 5 wt% to 25 wt%, and from 10 wt% to 60 wt%, respectively. In the case where the claimed ranges prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, wherein the weight ratio of the polymer matrix to the conductive material is 3.5 (70%/20%=3.5, see [0072], Liu), within the instantly claimed range of from 3 or more to 8 or less.
Regarding claims 13-14, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, but is silent to an elongation of 80% or more as claimed in claim 13, and of 80% or more and 300% or less as claimed in claim 14. However, Liu discloses that the amount of the polymer matrix can be adjusted from 30% to 80% by mass ([0018]) and the amounts of the conductive material and the inorganic filler can also be adjusted ([0019], [0023]),  which would necessarily cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily be able to adjust, for example, the amount of the polymer matrix of Liu in view of Tong to arrive at the claimed elongation of 30% or more and 300% or less, through routine experimentation. MPEP § 2144.05.
Regarding claim 15, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, and further discloses that the thickness of the safety coating can be 2 µm to 10 µm ([0026], Liu) and that a positive electrode active material layer is coated on the safety coating. Even if Liu does not explicitly disclose a specific thickness of the active material layer, one of ordinary skill in the art would readily arrive at a thickness of the active material layer such that the total thickness of the safety coating and the active material layer on one side of the current 
Regarding claim 17, Liu in view of Tong teaches an electrochemical device comprising the positive electrode plate as claimed in claim 1, which is a secondary battery (e.g., “lithium ion battery” in [0072], Liu).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tong, as applied to claim 1 above, and further in view of Fukui et al. (US 20050244711 A1, hereafter Fukui).
Regarding claim 11. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tong, as applied to claim 1 above, and further in view of Braun et al. (US 20100068623 A1, hereafter Braun).
Regarding claim 12, Liu in view of Tong teaches the positive electrode plate as claimed in claim 1, but does not teach the current collector is a porous current collector. In the same field of endeavor, however, Braun discloses a porous current collector can provide exceptionally short electron and ion transfer paths and thereby can markedly accelerate energy storage and release processes ([0006]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have use a porous current collector, as taught by Braun, for the benefit of accelerating energy storage and release processes.

Response to Arguments
Applicant's arguments in the Remarks and the Declaration filed November 3 have been fully considered but they are not persuasive.
1) As to the Applicant’s arguments with respect to the range of 30% to 300%, the Examiner has reviewed paragraph [00132] and Tables 1-1 and 1-2 in the instant specification, and concludes that the data shown do not demonstrate a criticality of the claimed range. Specifically, 30% is not a critical point, because like the data point 30%, the data points 10% and 50% also show “no pass” for the puncture test. Furthermore, the data cannot demonstrate the criticality of the data point 300%. Thus, the arguments and the data do not overcome the 103 prima facie obviousness rejection.

2) In response to applicant's arguments against the references individually (herein the Tong reference), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the primary reference Liu has already shown the safety coating is disposed between the active material layer and the current collector.
3) As to the argument regarding the percentage of the inorganic filler, please see the modified rejection provided above. The argument is moot.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727